Title: To Thomas Jefferson from William Short, 8 May 1784
From: Short, William
To: Jefferson, Thomas



Dear Sir
Richd. May 8h 1784

  Thursdays Post brought me your friendly favor of April 30th. The Subject had been hinted to me the Week before by a Friend in Annapolis. He told me he should bring on the Question, that he was anxious about it on Account of its Moment to the Southern Interest, which he was convinced could be by no Body so well consulted for as by you. He added as his Success in this Scheme was yet doubtful, he should not have mentioned it (and desired me to be silent), but that he thought he owed it to me to give me timely Information, as he was sure if any Body went it would be you, if you could be prevailed on. I have decyphered your Letter with Convenience except one or two Words where I think there must be some Omission, from the Number of Consonants which fall together. But from the precedent and subsequent Parts of the Paragraph, I readily comprehend it. The Error if any is in this Sentence “than a 16. 24. 2. 20 15. 4. 1. 27. 18. 25. 16. 25. 18.  23. 20. 11. 21. 25. 8. 15. 14. 1. 20. 27. 5. 18. 20. 20. 24.” As far as these marks  I make out, the rest of the sentence turns up all Consonants almost.
With Respect to these Matters I need not now add my Sentiments. I have thought much on them and have made up my Mind fully. I feel myself wound up to the most disagreeable Pitch imaginable and unless some such Opportunity presented itself I should not know how to run down again with Convenience to my proper Level, i.e. I have got into a Place which I by no Means like in itself, which I accepted only with a View to something else, and which my insuperable Aversion to the Practise of the Law alone, keeps me in. I shall obey the Maxim nunquam non paratus.
Dr. Lee’s Vacation by the Appointment of Indian Commissioner is not yet known here. I never felt myself more awkwardly situated than on the Subject which I mentioned to you from Mt. Vernon. What you tell me you suggested to a Friend early in the Winter is a new and most pregnant Proof of your Friendship. Every Days Conversation with your Correspondents shew how much Respect they pay your Letters on all political Subjects. I am so well satisfied of what might be the Efficacy of them as to myself that it would be useless to say with what grateful Sentiments they would be acknowleged. I shall keep a great Deal of Philosophy in Reserve upon every Event of all these Questions here and in Annapolis. I have been silent as the Grave to every Body but yourself on the Subject from Mt. Vernon. Since that not a Word has been said to me on it by any Body. But I should say a great Deal to you on it if the Hour was not too far advanced to let me use the Cypher, and if I did not know your Time was too much occupied to be wasted by attending to my own Affairs. Perhaps I shall give you more Trouble by it in my next.
The Board are very much puzzled in the Affair of the Western Boundary. They want very much to have your Assistance. You can go only to the East End. Lots have been cast formerly, that has fallen to Mr. Page and Andrews. Mr. Madison who was here three Days ago thinks they would claim it and we are assured from other Quarters they would. For my Part I am for directing Andrews to go to the West End, and should not be displeased if he refused. I am not under the fullest Conviction of his Freedom from P[ennsyl]vanian Biass. I think the Board will not know what to [decide] for they do not yet know that W. would go to the West en[d] and the Matter must be settled to-day. The Board are to meet for that  Purpose only. The Expences of this Business are beyond the Conception of every one. £1000 are already advanced as a Beginning, for the contingent Charges of Waggon and other Expences, building Observatory &c. Each Commissioner is to have 20/ p. diem. & They will be displeased at it. The President thinks they expected 30/. and had we been able they would certainly have recieved that at least.
I have not yet been able to hear from P. Carr. A verbal Information from Martin is all I have. It was that Capt. Key would not send him to the School. I wrote to him, under your Direction, to Mrs. Carr, to P. Carr, two or three times. Inclosed is a Letter delivered to me by a Negro inclosed in a blank Letter directed to me. I fancy it is from Mrs. Carr.
Adieu, with Truth Yours &c.,

WS.

